Citation Nr: 9928242	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  94-37 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
thyroid disorder.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and veteran's father


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1989 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  By this May 1993 rating decision the RO 
allowed service connection for hyperthyroid (Graves) 
disorder, and rated this disability as 10 percent disabling 
effective from February 1, 1993.  The veteran filed a notice 
of disagreement as to this decision in May 1993.  Following 
additional development, the RO hearing officer, in a decision 
dated in October 1994, held that the veteran was entitled to 
a 30 percent rating for his thyroid disorder from February 1, 
1993.

A claim placed in appellate status by disagreement with the 
original rating award establishing service connection, as is 
the case herein at issue, remains an "original claim" and 
is not a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate compensable 
evaluations must be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  In this case, a review of 
the evidence shows that rather than provide a staged rating 
for discrete intervals during the pendency of the appeal, the 
RO made the highest rating award it found was warranted 
retroactive to the earliest effective date assignable.

This claim was previously remanded in May 1996 to obtain 
additional treatment records and afford the veteran a VA 
examination to determine the nature and severity of his 
thyroid disorder.  Thereafter, it was remanded in December 
1997 to obtain resolution of conflicting evidence regarding 
the veteran's symptoms and obtain an adequate VA examination 
of the nature and severity of his service-connected thyroid 
disorder.  For the reasons stated below, the Board has 
determined that another remand is necessary.


REMAND

In the December 1997 remand, the Board requested that the 
veteran be scheduled for an examination by appropriate 
specialists in order to determine the nature and severity of 
his thyroid disorder.  The Board specifically stated that the 
claims file must be made available to the examiners prior to 
the examination and, in conjunction with a review of the 
claims file, the examiners were to definitively state whether 
the veteran currently manifests hyperthyroidism or 
hypothyroidism and whether the disorder is productive of 
emotional instability, tachycardia, fatigability, increased 
pulse pressure or blood pressure, thyroid enlargement, 
muscular weakness, and sympathetic nervous cardiovascular or 
gastrointestinal symptoms.

Private medical records from Colleen Carey, M.D., were added 
to the record in May 1998.  An entry dated in November 1996 
reflects that the veteran had no palpitations but had an 
increased heart rate with mild exertion and some inner 
tremulousness.  Examination revealed no tremor and his 
thyroid was not clearly palpable.  Dr. Carey stated that the 
veteran's thyroid disorder was not a factor in his ongoing 
unexplained weight loss.  The most recent private medical 
records from Dr. Care are for a visit in September 1997, at 
which time it was noted that the veteran was very moody, 
tense, depressed, tired and "on edge."  However, the 
physician also reported that the veteran's energy and stamina 
were normal and that the mood changes were not related to his 
thyroid disorder.  

The veteran underwent VA examinations for thyroid and mental 
disorders in June 1998.  However, reports of these 
examinations reflect that the examiners were not provided 
with the veteran's claims file for review in conjunction with 
their examinations.  It was noted that the veteran was 
following by Dr. Carney, an endocrinologist, and that he had 
recently been started on a new medication.  According to the 
veteran, he still had fatigue quite often and was unable to 
exert himself much anymore.  However, it was not certain that 
this was due to his thyroid disorder, or lack of fitness.  
Additionally, the veteran reported that he had diarrhea 
problems.  The psychiatric examination report reflects that 
the veteran reported a left hand tremor, tachycardia, 
vomiting during stressful physical exercise, labile mood and 
chronic gastrointestinal distress, including cramping.  The 
examiner diagnosed adjustment disorder, chronic, with 
depressed mood.  The examiner commented that the combination 
of a notable psychosocial stressor and a disruption of sleep 
patterns secondary to working the graveyard shift could 
combine or act independently to produce the mild dysphoria 
that the veteran was reporting.

The RO, in a supplemental statement of the case dated in 
August 1998, noted that an entry from November 1996 reflects 
the change from hyperthyroidism to hypothyroidism, post 
radiation therapy.  The RO held that while the VA 
examinations did not address all aspects of the information 
requested in the remand, the combination of VA examinations 
and private medical records provided sufficient data to 
evaluate the severity of the veteran's thyroid disorder.  The 
RO held that a rating in excess of 30 percent was not 
warranted under the old criteria for hyperthyroidism or under 
the new criteria for hypothyroidism.  Neither the old 
criteria for hypothyroidism nor the new criteria for 
hyperthyroidism were listed or considered.

The veteran's representative in a statement dated in November 
1998 asserted that the examinations were not conducted in 
compliance with the Board's remand in that the claims folder 
was not available to the examiners.  The RO thereafter 
provided the examiners with the veteran's claims file.  After 
review of the claims file, the examiners each provided an 
addendum to the examination reports.  The addendum to the 
mental disorders examination report reflects a diagnosis of 
mood disorder secondary to hypothyroidism.

The RO, in a supplemental statement of the case dated in May 
1999, noted that the veteran's condition was now one of 
hypothyroidism, but that the condition may give rise to 
symptoms akin to both hyperthyroidism and hypothyroidism 
according to the efficacy of the replacement regimen.  The RO 
held that a rating in excess of 30 percent was not warranted 
based upon the new criteria for hyperthyroidism.

In a statement dated in August 1999, the veteran's 
representative argued that the RO was still not in compliance 
with the Board's remand in that the examiners did not have 
the claims folder prior to the examinations and because the 
thyroid examination was done by a nurse practitioner, not a 
physician.

A memorandum dated in September 1999 reflects that the RO 
concurred with "much of the criticism of the VA 
examination."  However, the RO held that the deficiencies in 
the VA examinations were mitigated by private records and 
that the requirements of the remand had been met by a 
combination of the examinations, private records and 
subsequent review.

The Court of Veterans Appeals has held that "a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders and imposed upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 86.  The Court also 
held that "where, as here, the remand orders of the Board or 
this Court are not complied with, the Board itself errs in 
failing to insure compliance."  Id.

The March 1999 addendum to the June 1998 mental disorders 
examination report reflects a diagnosis of mood disorder 
secondary to hypothyroidism.  The report does not indicate 
the severity of the mood disorder which is attributable to 
hypothyroidism, or rule out the presence of mental 
disturbance (such as dementia, slowing of thought, mental 
sluggishness).  The current record is ambiguous as to whether 
or not the veteran's thyroid disorder is productive of 
sympathetic nervous symptoms such as increased cardiac 
output, increased metabolic rate, sweating, nervousness, 
weight loss, tachycardia, palpitations, and increased 
frequency of bowel movements.  Likewise, the record is 
ambiguous as to whether or not the veteran's thyroid disorder 
is productive of increased muscular weakness, and sympathetic 
cardiovascular or gastrointestinal symptoms.  As noted above, 
the most recent records from the veteran's endocrinologist 
are date in September 1997.

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that additional 
development is warranted.  In order to afford the veteran due 
process of law, the case is REMANDED for the following 
actions:

1. The RO should request that the veteran 
provide the names and addresses of all 
health care providers who have treated 
him for his thyroid disorder since 
September 1997.  After obtaining any 
necessary authorization from the 
veteran, the RO should obtain and 
associate with the claims folder 
copies of the treatment records from 
all sources identified by the veteran.

2. Following receipt of the 
aforementioned evidence, if any, the 
RO should schedule the veteran for VA 
endocrinology and mental disorders 
examinations to evaluate all aspects 
of the his service-connected thyroid 
disorder.  The claims folder should be 
made available to the examiners, the 
receipt of which should be 
acknowledged in the examination 
reports.  The examination reports 
should include detailed information 
concerning the veteran's thyroid 
disorder and its effects upon his 
ability to function.  The examiners 
should state whether or not the 
thyroid disorder is productive of any 
symptoms of hyperthyroidism, including 
tachycardia, eye involvement, muscular 
weakness, loss of weight, and 
sympathetic nervous system, 
cardiovascular, or gastrointestinal 
symptoms.  The examiners should also 
state whether or not the thyroid 
disorder is productive of any symptoms 
of hypothyroidism, including cold 
intolerance, muscular weakness, 
cardiovascular involvement, mental 
disturbance (dementia, slowing of 
thought, depression), bradycardia, and 
sleepiness.  The examiners must not 
only identify all symptoms of hyper- 
or hypothyroidism which are present, 
but also indicate the severity of each 
symptom and describe its effect upon 
the veteran's ability to function.  
The psychiatric examination report 
should include detailed information 
concerning the severity of any 
emotional instability, mental 
sluggishness, or mental disturbance 
which is due to the thyroid disorder.  

3. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has 
been completed.  In particular, the RO 
should review the VA medical reports 
and required opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO 
should implement corrective 
procedures.  

4. After undertaking any development 
deemed essential in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement 
to an evaluation in excess of 30 
percent for the veteran's thyroid 
disorder.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

